Moore, J.
This case has been here before. It may be found in 216 Mich. 675i A reading of the opinion there rendered will help to understand the present case. Upon the second trial a judgment of $500 was obtained by the plaintiff. The case is brought here by writ of error.
Error is assigned because the court refused to strike out testimony given in relation to a front axle on defendant’s car. This testimony was admitted without objection and counsel cross-examined the witness fully. *182The trial judge said he would let it stand for what it was worth. This ruling was not reversible error. Buckner Loan Co. v. Bicker, 221 Mich. 198.
The remaining assignments of error relate to the charge of the court. We shall content ourselves with saying that we think none of them is well taken.
The charge was a fair one. The verdict of the jury was fully justified by the testimony.
The judgment is affirmed, with costs to the appellee.
Wiest, C. J., and Fellows, McDonald, Clark, Bird, Sharpe, and Steere, JJ., concurred.